DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 23, 2022 has been entered.  Claims 1, 3, 4, 7, 8, 9, and 10 remain pending in the application.  Applicant’s amendments have overcome each and every drawing and specification objection.  Applicant’s amendments have overcome the 35 U.S.C .112(b) rejections.  
Response to Arguments
Applicant’s arguments, filed February 23, 2022, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of claims 1-5 and 8-10 have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or fairly suggest the door lock assembly as claimed in independent claim 1 of the instant application.  The examiner can find not motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claim 1, the prior art of record, Heid (US 4796931), Yu (US 20090051172), and Lin (US 20090107189), teaches door locks relevant to the claimed invention, but fails, both individually and in combination, to teach a door lock having each and every limitation of the claims.  Specifically, the prior art of record does not teach or suggest a door lock wherein the pushed member is located between the push member and the lock tongue, another pivotal pin penetrates through another end of the pushed member, a torsion spring and one end of the connection link so as to connect the pushed member and the connection link.  
One of ordinary skills in the art would not find it obvious to modify the control pin linkage between the pushed member and connection link by adding a torsion spring surrounding the connecting pin without the use of impermissible hindsight.  Therefore, the prior art of record does not disclose the claimed door lock.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675